Warren E. Burger: We will hear arguments next in Francis against Henderson. Mr. Rogow, you may proceed whenever you are ready.
Bruce S. Rogow: Mr. Chief Justice and may it please the Court. The issue in this case is whether Davis versus United States or Fay versus Noia, sets the applicable standards for determining access to federal habeas corpus relief for a state defendant whose lawyer failed to make a timely challenge to the grand jury which indicted him. Our position is that Davis does not apply to this case, but if this Court holds that Davis does apply, then Francis has met the test of Davis which his cause shown. He has met that test because of the ineffective assistance of counsel which he received. Obviously, the facts of this case are important. They are largely undisputed. Francis was indicted on December 10, 1964. He was 17-years old. He was indicted on the charge of felony murder. The maximum penalty in Louisiana for felony murder was death. A lawyer was appointed to represent Francis two months later. That lawyer is Mr. A. P. Turow (ph) of New Orleans. Turow was appointed and if he were going to file a grand jury challenge on the basis of exclusion of blacks, he would have had to file that challenge by March 4, 1965 which was three days after the end of the term of the grand jury which indicted Francis. Turow did not file that motion. Indeed, Turow filed no motion in this case until the day before trial. Turow recognizing his own inexperience associated with himself another lawyer from New Orleans, Mr. Amadi (ph).
Thurgood Marshall: Do you say that even (Inaudible) practice law you say he was inexperienced?
Bruce S. Rogow: I say he was inexperienced in this kind of case Mr. Justice.
Thurgood Marshall: In the criminal cases?
Bruce S. Rogow: Mr. Justice Marshall, he had not handled, the record in this case is clear, he had not handled a capital case in 15 years. He had not handled the criminal case in many years. I think that --
William H. Rehnquist: He did not testify. He was ill at the time. He did testify, did he?
Bruce S. Rogow: Yes sir, Mr. Justice Rehnquist. All the testimony in this case in the record is built upon the testimony of Amadi, the counsel that Turow associated. He associated with Mr. Amadi, according to Mr. Amadi because he was inexperience in handling criminal cases because of the fact that he had not handled a capital case in 15 years.
Warren E. Burger: Would you regard the lawyer as ineffective or incompetent in trying a capital case because he had never tried a capital case before?
Bruce S. Rogow: Not per se.
Warren E. Burger: Well.
Bruce S. Rogow: But I think in the context of this case, we are not only talking about the fact that it had been 15 years since he handled a capital case. We are talking about the whole series of events which we think support the proposition that he did not do the job that he should have done in protecting Francis’ rights.
Warren E. Burger: Well a per se rule would mean that the first capital case any lawyer tried would automatically be open to your trial?
Bruce S. Rogow: And that is why we do not advocate a per se rule Mr. Chief Justice. We do not say that because this is the first case in 15 years.
Warren E. Burger: Is this really very important in one or the other whether defense counsel has ever tried a capital case?
Bruce S. Rogow: We think it is important. Obviously the stakes in a capital case are very high and quite frankly the acceptance of an appointment in a capital case, if this were your first capital case is one which I think the lawyer ought to take with great consideration and give some thought to it, if you are going to do it by himself. Turow obviously felt he could not do it by himself and he associated counsel with himself. That counsel is Mr. Amadi who was associated as a trial expert because of Turow’s feeling I believe himself that he was inexperienced.
Warren E. Burger: Well, would you automatically equate it with a self-evaluation of any effectiveness when a lawyer seeks to have another and associate with him?
Bruce S. Rogow: No, I would not. I think though in the fact of this case and if I may develop those facts I think the Court would begin to see why each of these different facts which we put forth are part of the total picture representing the ineffectiveness of assistance --
Warren E. Burger: Now, what we are doing, these questions are going to the merit of the standards that you set up? They are your standards.
Bruce S. Rogow: Yes sir and the standards are based on the totality of the circumstances in this case, not merely on the fact that it had been 15 years since he last handled a capital case, but that is one factor. Another factor is that no motion was filed until the day before trial and that first motion that was filed in this case on the day before trial, June 23 was a motion for continuance on a form borrowed from the District Attorney’s office which was struck through by Mr. Turow to accommodate it for Francis’ use. That motion for continuance filed as I said just the day before trial, the very first motion filed in this capital case saw the continuance so that Turow could have time to file additional motions in Francis’ defense. The motion for continuance was denied. On that same day, three other motions were filed. One was a Prayer for Oyer which is a form of discovery under Louisiana Law, another motion for Bill of Particulars. The third was a motion challenging the grand jury indictment only on vagueness grounds and of course it did not involve the exclusion of black question. Now, our position is that the fact that those motions were filed the day before trial is just one more factor to be considered. The form of those motions, on a form borrowed from the District Attorney, at least the motion for continuance was borrowed from District Attorney, is one more factor to be considered. On the day of trial, a fourth motion was filed. That motion was one to suppress the statements which Francis had allegedly given. The motion to suppress was filed. It was denied without a hearing and the record of this case reflects that no exception was taken to that denial without a hearing, although an exception was required under Louisiana Law and so one more example of the factors which we say taken in their totality begin to speak of ineffective assistance of counsel. Francis was tried on June 24, 1965. He was convicted on that day and five days later, he was sentenced. He was sentence to life imprisonment. There was no appeal taken from that conviction. The record is clear that Francis knew of his right to an appeal, wanted an appeal and yet no appeal was taken and one of the reasons that Mr. Amadi gave for not taking the appeal was that he and Mr. Turow did not want to make this case a life’s work. They felt that the jury by sparing the life of Francis had done enough, and therefore, no appeal was taken. Now, what we are saying is all of those facts together begin to -- more than begin, all of those facts together show that Francis’ counsel was ineffective and did not offer him the kind of protection which ought to have been offered. So any presumption of the effectiveness was overcome by these facts. Francis later applied to the Louisiana Trial Court for habeas corpus, claiming that he was denied his right to appeal and also claiming that blacks have been excluded from the grand jury which indicted him. The application was denied. It was denied essentially because Francis had not made a timely challenge and under the applicable Louisiana Statute, if one did not make a timely challenge to the grand jury, then the right to challenge a grand jury was absolutely barred and because of that absolute forfeiture rule, Francis had no opportunity to raise this issue in state habeas corpus proceedings and to fully develop of whether or not there was any cause or whether or not he waived the right to challenge the grand jury. He then filed a petition for writ of habeas corpus after the Louisiana Supreme Court that denied certiorari on the case. The District Court for this in the District of Louisiana granted Francis' petition for writ of habeas corpus, finding that Francis did not knowingly and intelligently waived his right to be indicted by a fairly constituted grand jury, Finding any alternative that if the test with that of Davis cause shown then Francis had met that test by virtue of the inexperience of his counsel in this proceeding. The Court also found the grand jury which indicted Francis did indeed exclude blacks and they vacated the indictment, set aside the conviction and ordered the state to re-indict and retry Francis if it so desired. The state appealed to the Fifth Circuit and the Fifth Circuit held that the Davis test is the applicable test, not the Fay versus Noia test. But it held that the Davis test in this case because of the absolute forfeiture rule in Louisiana, would require Francis to show prejudice, not cause which is what Davis speaks of, but prejudice. Now, the Fifth Circuit has taken two positions. When there have been state rules which parallel Rule 12 (b) (2), the Fifth Circuit has said that a state defendant must show cause. But in Louisiana because the rule is one of absolute forfeiture, the Fifth Circuit said that Francis must show more than cause. He must show actual prejudice. Our position is first, that Davis does not apply. Davis does not applied because it turns upon the fact that Congress by adapting Rule 12 (b) (2) of the Federal Rules of criminal procedure set a new standard for determining waiver and that standard is one of cause. So, Congress' action vis-a-vis 2255 is what Davis turns upon. There is no analogous provision regarding 2254. Congress has not in any way limited access under 2254, except by the exhaustion of state remedies requirement which is written into the statute. So we say Davis does not apply, but if the Court would find that Davis does apply then we believe Francis has met the test of Davis. That test is one of cause because the rule speaks of cause. Davis speaks of cause and one of the touchstones of cause is ineffective assistance of counsel and Francis’ counsel was ineffective, especially as to protecting this very basic constitutional right which he was entitled to. The state has argued that the Davis test should apply because the interest of the state and the Federal government are the same. If the interest of the state and the federal government are the same then the test --
Byron R. White: Is your claim any different from a claim that you had not had adequate assistance to counsel?
Bruce S. Rogow: It is different Your Honor, but we do have a situation --
Byron R. White: Well, if you had adequate assistance there would not be a cause?
Bruce S. Rogow: I think that is what Davis says.
Byron R. White: Well, and that is what you just said here?
Bruce S. Rogow: Yes.
Byron R. White: That you explain your cause by inadequate assistance of counsel?
Bruce S. Rogow: Because that is one of the factors used to determine cause.
Byron R. White: Well, what else is there here?
Bruce S. Rogow: I am sorry, you say, what else is there?
Byron R. White: What else is there here in terms of cause?
Bruce S. Rogow: That is the only cause in this case.
Byron R. White: So that your issue here really is whether he had adequate assistance of counsel? It might as well be put that way.
Bruce S. Rogow: I think that probably is a fair assessment that fact certainly is essential to our analysis of the case if Davis is the test.
Lewis F. Powell, Jr.: You mentioned your position on the ineffective assistance of counsel that way as you have already stated two counsels in this case, you claim both are ineffective?
Bruce S. Rogow: Well, we claim that only Turow was responsible for anything that happened prior to trial because by Amadi’s testimony, he said that he had nothing to do with what Turow may have done before he came into the case and before he told Turow to file the Prayer for Oyer and Motion for Bill of Particulars.
Lewis F. Powell, Jr.: But Amadi did testify that he thought, although he was not positive, that he had discussed whereby a motion should be made to suppress the grand jury indictment for the grounds you now rely on and Amadi had tried over hundred murder cases. How can he be incompetent?
Bruce S. Rogow: The mere fact that Amadi tried over 100 murder cases, we do not think --
Lewis F. Powell, Jr.: I thought you were arguing that one had to try at least one to be competent?
Bruce S. Rogow: No, I think that if the Court got that impression, I apologize for it. I use that only --
Lewis F. Powell, Jr.: No matter whether you try one or a hundred, you still may be incompetent?
Bruce S. Rogow: Yes.
Lewis F. Powell, Jr.: I suppose it is correct?
Bruce S. Rogow: Certainly.
Lewis F. Powell, Jr.: So you are saying these particular lawyers were incompetent?
Bruce S. Rogow: We are saying that Turow was certainly incompetent, based upon the record that we have in front of us. Whether or not Amadi did a competent job in helping Francis at trial, actually we do not know because there is no record of this trial proceeding, since no appeal was taken, no record was transcribed. But while I do not call into question Amadi’s credentials really at this point because I do not think we have to because Turow had the responsibility for the period of time that we are concerned about. I think that the other factors as I have mentioned, the fact that no exception was taken to the denial of motion to suppress, the fact that no appeal was taken and Amadi said they do not want to make this their life's work, that also makes one question the effectiveness of Amadi for Francis in this case.
Warren E. Burger: How many experienced lawyers when they finish a case to feel the result is a bad result or an unjust result that they would not take a new trial under any circumstances, prepared of having a worst result?
Bruce S. Rogow: That sir?
Warren E. Burger: Is that not so in civil cases, criminal cases, all kinds of cases?
Bruce S. Rogow: No doubt that in some cases that is certainly a consideration, although in some ways it was stated as one of the considerations in this case by Amadi saying that he felt that if Francis came back for new trial, he might get a consecutive 30 years sentence upon a pending robbery charge, although the record on this case reflects that that kind of consecutive sentence had never been given in Orleans Parish and perhaps could not even be given under the applicable Louisiana Law..
Warren E. Burger: Could something worse than the sentence he got have been imposed?
Bruce S. Rogow: The death penalty?
Warren E. Burger: Yes.
Bruce S. Rogow: Certainly, perhaps it could have been imposed, although questions are raised about that on a success of trial, whether or not the death penalty would have been appropriate to be imposed, that question was not resolved at that time of course.
Warren E. Burger: Well, even if it is technically inappropriate, it is not a very pleasant sentence to have come to you, is it?
Bruce S. Rogow: No sir. I agree, but I think it is important once again that I stress that it is not any single one of these factors that supports our argument that Turow and Amadi were ineffective. It is all of these arguments taken, all of these facts taken together.
Warren E. Burger: Some of your arguments would be addressed against a man, alleged to have been one of the great criminal lawyers of all time when he represented Global and Liverpool (ph) some 40 or 50 years ago and saved their lives as he thought by getting them life sentences?
Bruce S. Rogow: And I am sure that counsel in that case did not wait until the day before trial to file motions and borrow forms from District Attorney or co- defendants in the case in filing the motions. I understand your position Mr. Chief Justice and I think that perhaps the fact that no appeal was taken looked at by itself could be explained in someway. This record does not explain it though. That is not one of the reasons given in this record and as I say it, if one looks at the total record; one has to wonder about the effectiveness of assistance received by Francis in this case.
William H. Rehnquist: I must say Mr. Rogow, I share with Justice Marshall’s question as to your comments, no doubt based about Mr. Turow, I remember when I was a law clerk here, seeing his name on briefs in this Court, that is you know 20 odd years ago?
Bruce S. Rogow: Mr. Justice Rehnquist, we know that Mr. Turow practiced for a long time in New Orleans. We know that he practiced in civil rights cases in New Orleans, but I do not think that that fact in and off itself overcomes the facts that we have developed in this record. If the Court is saying that he can take judicial notice of the fact, that Mr. Turow was an exceptional lawyer, I do not think that --
William H. Rehnquist: No, that is not fair thing, but what do you have when you come down to it by hypothesis in any case like this, you are always going to have the case where the lawyer failed to make a timely challenge to the grand jury venire otherwise you would not be here and if that is ineffective assistance of counsel than the cause requirement means nothing. You got to show something more than the fact that he did not do what he is not claiming he is relieved from doing it?
Bruce S. Rogow: Well, I do not want to be trapped into the position that necessarily is the proper test because as I have said, we think that phase of proper test which is knowing an intelligent waiver which would not turn upon a showing of effective assistance of counsel. But if Davis is the proper test, we think that merely not filing the grand jury challenge perhaps is not sufficient to show cause in and of itself because the Court talks about in Davis and in Chadwell effective assistance of counsel. In Davis, the Court notes that the Fifth Circuit viewed Davis’ lawyers as being extremely competent. In Chadwell, the defendants were represented by the same lawyers twice before this Court. We think that is certainly one of the important factors. Now, when one looks at those cases, one would have to examine all of the facts in the case not just the fact that they did not file the timely grand jury challenge and we say when all the facts are at looked at in this case, any presumption of competence which may attach has been overcome.
Warren E. Burger: Well, you have dwelt at some length by mentioning it several times that you borrowed some forms from the prosecutor. Is it not again a matter of common human experience and practice of law, the court-appointed counsel and frequently not a court-appointed counsel will go and consult with the prosecutor about the great many things and getting suggestions from him. All prosecutors are not filled with hostility. In fact, many of them are trying to cooperate with the defense counsel.
Bruce S. Rogow: I cannot dispute that Mr. Chief Justice.
Warren E. Burger: Well, the fact that he borrowed a form for whatever it was is no more important than even the fact that he borrowed the form of subpoena from the clerk?
Bruce S. Rogow: No, I think that it is more important. Quite frankly, maybe this is too subjective, but I think it is offensive in a capital case where man’s life is at stake. A young man’s life in this case that motions are filed the day before trial and they are not just borrowed for the sake of following the form. The whole form itself is borrowed and the lawyer with a pen strikes through the District Attorney’s name and writes in his own. That seems to me to show that not much preparation is going into this kind of motion. That one is doing it perhaps on the spur of the moment or last minute and certainly it was last minute in this case. It is day the before trial, Turow is appointed on February 9, his first motion is on June 23.
Warren E. Burger: The motion for continuance, you are talking about?
Bruce S. Rogow: Yes Sir.
Warren E. Burger: Perhaps until that time he had not decided that he wanted a continuance?
Bruce S. Rogow: Perhaps that is true, but he had known prior to that time that he might have wanted the statements that Francis allegedly made and that Prayer for Oyer or Motion of Bill of Particulars is directed to that. He certainly should have known about that prior to the day before trial. That motion could have been made ten. As I say, I think that it is wrong to --
Thurgood Marshall: (Inaudible) raise as he was in hospital with terminal cancer?
Bruce S. Rogow: Yes sir and Turow has since died of course, but the only explanation we have is that of Amadi in the case and so Amadi’s testimony has to be the testimony to be looked at in determining why the motion was not filed and what if anything Turow did. Of course our position is that Fay versus Noia provides the applicable standards, if we are right about Fay versus Noia, then the question of cause does not come into play at all and in this situation, it is quite clear that there was no knowing an intelligent waiver made by Mr. Francis. There is no deliberate bypass made. The record does not reflect a deliberate bypass. Strategic decision made by Francis nor even by Mr. Turow and if Fay versus Noia is a proper standard then Abraham Francis has met that test too. And we think it is a especially appropriate to use Fay versus Noia test in this case because the right that is involved here is a very important right, one recognized by the Court from Strauder versus West Virginia to Alexander versus Louisiana in 1972. One that is embodied in a Federal Criminal Statute 18 U.S.C., Section 243 which makes it a federal offense to exclude blacks from grand jury and predatory processes. And so we think that it is very important that a defendant have an opportunity, full and fair opportunity to raise this basic constitutional right. We think that the Fifth Circuit cut it short by imposing actual prejudice test, a test that places a state defendant in a much more difficult position than a federal defendant in Davis versus United States, that just cannot be. The purposes of the Federal Habeas Corpus Act, passed in 1867, show that it was meant to implement the Thirteenth and Fourteenth Amendments, ratified in 1865 and 1868 respectively and looking at that together with 18 U.S.C., Section 243, passed in 1875, it is quite clear that this right is an important right and Francis ought to have the opportunity to vindicate it in Federal Habeas Croups Proceedings. And we believe that that he can vindicate it in Federal Habeas Corpus Proceedings under Fay versus Noia. If Davis is applicable in this case, we believe he should have access under the cause shown test of Davis and he has met that test, and therefore, the Fifth Circuit was wrong in applying any harsh new test. We will reserve the balance of our time if indeed there is any left.
Warren E. Burger: Counsel, I think will not ask you if you argue for two minutes today. We will let you begin afresh in the morning at 10 o’clock.